Citation Nr: 1503015	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-26 224	)	DATE
	)
	) 
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a lung disorder.

3.  Entitlement to service connection for a disability manifested by vertigo.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to June 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the claim of service connection for a psychiatric disability, the Veteran filed a claim seeking service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held, in essence, that a claim of service connection for a psychiatric disability such as PTSD encompasses service connection for any psychiatric disability shown, however the disability is diagnosed.  However, there is an exception to this rule if there is a final rating decision on a specific psychiatric diagnosis, and a current claim seeks service connection for a different diagnosis.  An unappealed October 2004 rating decision denied service connection for depression.  Consequently, the current appeal is limited to the diagnosis of PTSD.  

The matter of the rating for tinnitus was addressed in a September 2012 statement of the case (SOC).  The Veteran did not perfect an appeal in the matter by submitting a substantive appeal, and it is not before the Board.

The September 2012 SOC reopened a claim for service connection for a lung disability, and decided it on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of service connection for a disability manifested by vertigo, and a lung disorder (on de novo review) and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  An unappealed October 2004 rating decision denied the Veteran service connection for a lung disability, finding in essence that such disability was not shown.

2.  Evidence received subsequent to the October 2004 rating decision tends to show the Veteran has COPD, relates to an unestablished fact necessary to substantiate the claim of service connection for a lung disability, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran is not shown to have PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a lung disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Regarding the claim to reopen, inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that in November 1975, he was hospitalized for symptoms including malaise, fever, productive cough, chills and pleuritic chest pain.  The symptoms had been present for three or four days.  A chest X-ray revealed left lower lobe pneumonia.  Daily chest auscultation revealed wheezing and rales in the left lower lobe which improved markedly as the days went by.  The Veteran made an uneventful recovery.  The diagnosis was left lower lobe pneumonia.  On June 1977 service separation examination, a psychiatric evaluation was normal.  Clinical evaluations of the lungs and chest were normal, and a chest X-ray was within normal limits.  

The Veteran's personnel records show he received non-judicial punishment in December 1975.  In May 1977, it was noted he surrendered onboard after being on unauthorized absentee since April 1977.  In June 1977 he again surrendered onboard and was placed in confinement.  He was reduced in rate in June 1977, and received a summary court-martial that month.  A June 1977 memorandum indicates he was being considered for administrative separation by reason of unsuitability because of his defective attitude.  

On April 2004 chest X-ray at a private facility, the pulmonary vasculature was unremarkable.  

VA outpatient treatment records show that in May 2004 the Veteran reported he was seen in an emergency room about a month earlier for chest pain, but had not had such pain since.  He stated he smokes too much.  On examination, his chest was clear to auscultation.  

Anxiety and depression were listed as known diagnoses when the Veteran sought treatment for an unrelated condition in April 2005.

When the Veteran was seen in a private facility in December 2006, it was noted that he had smoked two packs a day for the last 30 years.

When the Veteran was seen in a VA outpatient clinic in October 2007, his active problems included chronic obstructive pulmonary disease (COPD).  In July 2008, a PTSD screening was positive.

In November 2008, the Veteran's mother wrote that he told her the master chief had kicked him in the back.  She stated this had made him depressed and angry.  She said the Veteran had dreams of the master chief throwing him overboard.  

In November 2008, the Veteran submitted a statement describing the stressors he experienced during service.  He reported that after he had hurt his back and was placed on light duty, the master chief kicked him in the back and told him he was not working hard enough.  He stated that he had dreams of being thrown over the side of the ship since he had recalled this incident.  

In November 2009, P.N. stated he had known the Veteran most of his life, and that he had employed him on several occasions.  He noted the Veteran did not handle crowds or stress well.

VA outpatient treatment records show that in January 2010, the Veteran reported he felt mildly depressed about several issues in the past.  He said he liked to keep busy to avoid memories of Vietnam.  The assessment was chronic depression.  In April 2010, he reported he was affected by news coverage of recent events in Puerto Rico that brought back troubling memories of his experiences while stationed there during service.  In May 2010, the assessments were depression, not otherwise specified, by history and possible PTSD history.  

Records from LaRocque Counseling Associates, received in August and October 2010, note that the Veteran suffered a significant amount of distress relating to past traumatic events (PTSD).  In October 2010, R. LaRocque, a clinical counselor, stated the Veteran had a history of PTSD, major depressive disorder and anxiety disorder, and described the Veteran's current symptoms.  

On July 2012 VA psychiatric examination, the Veteran reported experiencing racial problems in service.  He stated he was assaulted by a non-commissioned officer, and that is why he went on unauthorized absence.  He reported painting in service.  The diagnosis was depressive disorder, not otherwise specified.  The examiner stated he could find no evidence of a diagnosis of a mental disorder in service.  He noted the Veteran was not treated for a mental disorder in service and was not treated or seen until much later, and that very little treatment was sought or provided.  While the Veteran alleged he re-experienced some of the racial violence, it did not meet the criteria for PTSD.  The diagnosis was depressive disorder, not otherwise specified.

COPD was diagnosed on July 2012 VA respiratory examination.




	Claim to Reopen 

An October 2004 rating decision denied service connection for a lung disorder essentially on the bases that the Veteran's pneumonia in service was an acute illness that resolved, and that a chronic lung disability was not shown.  He was notified of that determination and did not appeal it.

A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the October 2004 rating decision includes VA medical records showing the Veteran has a diagnosis of COPD (a fact not shown at the time of the previous decision).  Accordingly, the Board finds that the evidence added to the record since the October 2004 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for a lung disorder, and considered in conjunction with the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the evidence received is both new and material, and the claim of service connection for a lung disorder may be reopened.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by peacetime service.  See 38 U.S.C.A. §  1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor, but must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  Amendments to 38 C.F.R. § 3.304(f) have authorized VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of a stressor in service if such statements are consistent with the places, types, and circumstances of service.

There are several notations in the medical record suggesting the Veteran has PTSD.  A PTSD screen in July 2008 was positive, and a possible PTSD history was noted in May 2010.  In addition, private records show the Veteran reported distress associated with past traumatic events, and in October 2010 his counselor stated that the Veteran reported a history of PTSD.  However, a comprehensive VA psychiatric evaluation in July 2012 found that the Veteran does not have PTSD.  The examiner considered the Veteran's report of racial violence and concluded it did not meet the criteria for PTSD.  In essence, the examiner found that even if the events described by the Veteran took place as described, they did not constitute a stressor sufficient to support a diagnosis of PTSD.  The Board notes that sufficiency of stressor is a medical question beyond the scope of common knowledge.  The opinion of the VA examiner who found that the Veteran does not have PTSD reflects a familiarity with the entire record, and cites to the factual record relying on medical training and experience to conclude that the alleged stressor, even if accepted at face value (as it is uncorroborated) is insufficient to support a PTSD diagnosis is the most detailed in the matter, and more probative than the suggestions in the record that the Veteran does have PTSD.  None of the evidence to the contrary includes a cogent explanation that discusses sufficiency of stressor, identifies corroboration for any stressor details, or identifies a full constellation of symptoms that support a PTSD diagnosis.  Accordingly, the Board finds the VA examiner's opinion persuasive.  

The preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD .  Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability (for which service connection is sought, here PTSD), there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the preponderance of the evidence is against this claim, and the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for a lung disorder is granted.

Service connection for PTSD is denied.


REMAND

The Board finds that further development is needed for proper de novo adjudication of the reopened claim of service connection for a lung disability.  On July 2012 VA respiratory examination, the examiner opined it was less likely as not that the Veteran's lung disability is related to service.  She noted he recovered from the pneumonia in service and that no residual lung disease was found when he was discharged from service.  She added that current lung changes were most likely caused by or the result of smoking.  She noted the Veteran indicated that during service, he used paint that was later banned, but did not opine whether the Veteran's COPD could be related to such exposure.  The Veteran was a seaman, and is competent to report he used paint and paint thinner in his ship's upkeep duties.

A September 2011 rating decision denied service connection for vertigo.  In November 2011, the Veteran submitted a notice of disagreement (NOD) with the decision, but a SOC in the matter was not thereafter issued.  Where a SOC was not provided following the timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, this claim will be before the Board only if the Veteran timely perfects an appeal in the matter by filing a substantive appeal.  

The issue of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, and consideration of that issue must be deferred, pending resolution of the other claims.

The case is REMANDED for the following:

1.  The entire record should be forwarded to the July 2012 VA pulmonary examination examiner for review and medical advisory opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's COPD is related to service, to include as due to his reported exposure to paint and paint-thinners in service.  If the examiner who conducted the July 2012 examination is unavailable to provide the opinion sought, the AOJ should arrange for a pulmonary examination of the Veteran to secure the opinion sought.

The consulting provider(s) must include rationale with all opinions.

2.  The AOJ should issue an appropriate SOC addressing the issue of service connection for a disability manifested by vertigo.  The appellant and his representative should be afforded opportunity to respond.  This matter should be returned to the Board only if the appellant timely files a substantive appeal after the SOC is issued.

3.  The AOJ should then review the record and readjudicate the claims seeking service connection for a lung disorder, and a TDIU rating (after any further development indicated in that matter is completed).   If any remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


